DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been reviewed and are under consideration by this office action.
	Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non- Final Rejection of 07/29//2021, Applicant, on 10/29/2021, amended claims. Claims 1-20 are pending in this application and have been rejected below. 
Response to Amendment
Applicant’s amendments are received and acknowledged.

Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant contends that the limitations are not capable of being performed mentally and points to the following limitations: "receiving over a network connection financial transaction data including multiple transactions associated multiple merchants", "clustering the multiple merchants into one or more merchant communities, the clustering comprising at least one of identifying, based on a bi-clustering algorithm, merchants having multiple shared transactions and identifying, based on a connectivity algorithm, a fully accessible merchant community", "querying the merchant community graph for a particular merchant community having an arrangement of connections that matches a particular shape associated with fraud", and "displaying a graph that includes the flagged multiple merchants in a user interface."
The Examiner finds the arguments unpersuasive. “Receiving over a network…” and “displaying a graph” are additional elements rejected as “apply it” on a general purpose computer in steps 2A and 2B aside from “receiving over a network” which is rejected as well-understood, routine, or conventional activities in Step 2B. The remaining steps are process capable of being performed in the human mind (i.e. pen and paper) and/or certain methods of organizing human activity.
The Applicant further contends that the limitations have no mental equivalent for receiving…, displaying a graph. The Applicant further contends that the clustering steps would be too complex for a human given the volume of transaction data.
The Examiner finds the arguments unpersuasive. The elements above are rejected in the previous argument and the full analysis can be seen below in the 101 Rejection. Regarding the mitigating risk) and commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
The Applicant further contends that merchant connections are not regular geometric shapes that are easy to identify with the naked eye and as such the human vision would not detect the subtle differences in shapes needed to identify fraud.
The Examiner finds the arguments unpersuasive. The detection of geographic shapes is a concept capable of being performed in the human mind and made more efficient by applying the abstract idea to a general purpose computer. Further the Examiner notes that even if the calculations were not able to be performed mentally, the limitations would still be rejected as certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk) and commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
The Applicant further contends that the claims are integrated into a practical application and specifically points to the limitations: 

    PNG
    media_image1.png
    216
    407
    media_image1.png
    Greyscale

The Examiner finds the arguments unpersuasive. Generating a graph, querying a graph, and flagging merchants are part of the abstract idea itself. Displaying a graph is an additional element but is rejected as “apply it” in both Steps 2A/2B. The Examiner further points to the MPEP which states “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.” (See MPEP 2106.05(a)(II)). The displaying of a graph recites an improvement to the abstract idea itself and not the technology as a whole.
The 101 Rejections are updated and maintained below.
Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive and/or are moot in view of a new line of rejections.
The Applicant contends that Chang does not teach the amended limitations.
The Examiner finds the arguments unpersuasive. After further search and consideration, the Examiner rejects the amended limitations with the Modarresi reference below. 
The 103 Rejections are updated and maintained below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method and system abstract idea (i.e. creating a merchant community graph). Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim(s) 1-10 is/are directed to a method which is a statutory category and claims 11-20 are directed to an article of manufacture which is also a statutory category.
Step 2A, Prong One – The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1-20 recite a series of steps for performing the abstract idea described above:
multiple transactions associated with a plurality of merchants, the financial transaction data including a plurality of transactions between merchants of the plurality of merchants; 
for each transaction included in the financial transaction data: determining one or more merchants in a particular transaction; determining a connection between the one or more merchants in the particular transaction;
determining a connection between the two or more merchants in the particular transaction;
clustering the multiple merchants into one or more merchant communities, the clustering comprising at least one of identifying, based on a bi-clustering algorithm, merchants having multiple shared transactions and identifying, based on a connectivity algorithm, a fully accessible merchant community;
for each merchant community, storing merchant community data that identifies the merchants and the connections between each merchant included in the merchant community in a merchant community table; and 
generating a merchant community graph using the merchant community data stored in the merchant community table, the merchant community graph including an arrangement of connections between the multiple merchants included in the one or more merchant communities;
querying the merchant community graph for a particular merchant community having an arrangement of connections that matches a particular shape associated with fraud
flagging the multiple merchants included in the particular shape associated with fraud. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — fundamental economic principles or practices (including hedging, insurance, mitigating risk) and commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Dependent claims 2-10 recite the same or similar abstract idea(s) as independent claims 11-20 with merely a further narrowing of the abstract idea(s) described above.
observation, evaluation, judgement, opinion) because apart from the additional elements which merely include a general purpose computer, the claims recite steps easily performed in the human mind and/or using pen and paper, (e.g. mapping one or more merchant identifiers to each merchant included in the plurality of merchants; determining the one or more merchant identifiers included in the transaction data for the particular transaction; and matching the one or more merchant identifiers for each merchant included in the transaction data for the particular transaction to associate the one or more merchants with the particular transaction (claim 2 and 12); updating the merchant community data for the particular merchant community based on the new financial transaction data (claims 3 and 13); querying the merchant community graph; and using the connections between each merchant in the merchant community graph to detect fraud (claims 4 and 14); enriching the merchant community graph with at least one of the merchant attributes and the connection attributes.(claims 6 and 16); determining a direction for the connection based on a role of the one or more merchants in the particular transaction; and determining a connection strength for the connection based on at least one of a number of transactions, a transaction date, or a transaction amount for the particular transaction.(claims 7 and 17); using the merchant community data included in the merchant community graph to identity merchants to target for advertising (claims 8 and 18); using the merchant community data included in the merchant community graph to determine similar merchant communities and rank each merchant community included in the similar communities according to one or more characteristics of each merchant community (claims 9 and 19); using the merchant community data included in the merchant community graph to generate a dynamic attribute for the one or more merchant (claims 10 and 20).
Step 2A, Prong Two – The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
Claim(s) 1-20 recite at least “receiving over a network connection financial transaction data” and “displaying a graph that includes the flagged multiple merchants in a user interface” which fail to integrate the abstract idea into a practical application because the aforementioned elements performed using merely generic computer components (see at least Specification [0016, 0049]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)).
Claims 11-20 recite system of at least a “first computing device connected to second computing device through a network” which fail to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (see at least Specification [0016, 0049]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)).
Therefore, the claims, when considered as a whole, fail to integrate the recited abstract idea of performing the abstract idea described above into a practical application because the generic computer readable storage media comprises instructions that when executed by the generic processor merely implements the abstract idea on a general purpose computer (see Specification [0016, 0048]) (MPEP 2106.05(f)) and performs merely insignificant extra-solution activity, e.g. pre- or post-solution data gathering or output” (MPEP 2106.05(g)).
Step 2B -   The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment “first computing device receiving over a network connection financial transaction data” (Claim 1-20) (MPEP 2106.05(g)) are merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to performing the abstract idea described above.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-7, 9-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 20190362263 A1) in view of Getchius et al. (US 20140149129 A1) and Modarresi et al. (US 20190286739 A1).
	Regarding Claims 1 and 11, Harris teaches A computer implemented method for constructing and using a merchant community graph, the method comprising: receiving over a network connection financial transaction data including multiple merchants associated with multiple merchants; (See Harris, [0004]; One embodiment is directed to a method comprising receiving, by one or more computers, interaction data for a plurality of known interactions between resource providers and users, and creating a topological graph based on the plurality of known interactions and further see Harris, [0040]; Network interface 220 may be an interface for receiving data over a network, such as interaction data that is to be processed and analyzed. For example, the interaction data may be transaction data that is received over network interface 220).
for each transaction included in the financial transaction data: determining [two or more] merchants in a particular transaction; and (See Harris, [0040]; Examples of information elements in interaction data may include: a transaction ID, an account ID for an account of an interacting user (e.g. account number, token, user name, etc.), an identifier for an interacting resource provider (e.g. merchant name, terminal number, etc.), a transaction amount, an interaction location, a transaction/interaction type (e.g., a mode of transaction such as magnetic stripe, e-commerce, contactless, contact, etc.), a resource provider type (e.g. a merchant category code or “MCC”), etc.). The Examiner notes the system of Harris identifies the participants in a transaction by the merchant name and transaction ID.
determining a connection between the [two or more] merchants in the particular transaction; (See Harris, [0049]; For example, a node for an account identifier of a specific user may be connected to a node for a resource provider identifier of a specific esource provider. The weight of the connecting edge between the two nodes may reflect a quantity of interactions (transactions) between the specific resource provider and user. For example, the user may have conducted 5 transactions at the resource provider, which may result in the edge between the nodes having a weight of 5. Furthermore, the user account identifier node and resource provider 
generating a [merchant community graph] using the merchant community data stored in the merchant community table, (See Harris, [0049]; At step S302, a graph may be created from the interaction data. In embodiments, the graph may be a topological graph comprising nodes and edges (see FIG. 4). In an embodiment, a node for each distinct information element received amongst the plurality of received interaction data may be generated and plotted on the created graph and further see Harris, [0044]; In embodiments, processing computer 200A can access one or more databases, such as aggregate data database 200B and graph database 200C. Aggregate data database 200B may comprise interaction data and meta-information pertaining to interaction data. For example, the interaction data may comprise data relating to user transactions conducted at specific times, places, merchants, and for specific products, and the meta-information may comprise Internet meta-data that corresponds to the specific times, places, merchants, and specific products (e.g. media tags, product data, merchant reviews, social media data, etc.)). The Examiner notes that Harris teaches the community graph using users and merchants. The Examiner relies on Getchius below to teach the merchant communities more explicitly.
While Harris teaches determining transactions, clustering merchants, shared transactions, and users, Harris does not further teach clustering merchants to only merchants (clusters users and merchants). However, Harris in view of the analogous art of Getchius (i.e. fraud analysis) does teach: clustering multiple merchants into one or more merchant communities, the clustering comprising at least one of identifying, [based on a bi-clustering algorithm], merchants having multiple shared transactions and identifying, based on a connectivity algorithm, a fully accessible merchant community, storing merchant community data that identifies the merchants and the connections between each merchant included in the merchant community in a merchant community table; and (See Getchius, 0086]; Link analysis component 760 may receive dynamic feedback 520 and/or information 525, and may utilize link analysis to determine inconsistencies in dynamic feedback 520 and/or information 525. In one example, the link analysis may include building a social graph of beneficiaries and providers, and extracting relationships (e.g., links between beneficiaries and providers) from the social graph. The link analysis may examine links related to existing healthcare fraud, and apply additional tests to determine whether collusion exists. If a probability threshold of collusion is reached, the link analysis may identify a claim as fraudulent. In one implementation, the link analysis may utilize graphical analysis, graphical statistics, visualization, etc. as the additional tests and further see Getchius, [0117]; As further shown in FIG. 14, links may be provided between fraudulent entities 1410 and unknown entities 1420. Link analysis component 760 may determine whether unknown entities 1420 are in collusion with fraudulent entities 1410 by extracting relationships (e.g., as indicated by the links) from social graph 1400. Link analysis component 760 may examine the links related to existing healthcare fraud (e.g., by fraudulent entities 1410), and may apply additional tests to determine whether collusion exists. If a probability threshold of collusion is reached (e.g., based on the extracted relationships, the examined links, and/or results of the tests), link analysis component 760 may determine that collusion exists between fraudulent entities 1410 and unknown entities 1420). The Examiner notes that the system of Getchius extracts relationships based on links between the entities (i.e. grouping the entities).
the merchant community graph including an arrangement of connections between the multiple merchants included in the one or more merchant communities querying the merchant community graph for a particular merchant community having an arrangement of connections that matches a particular shape associated with fraud; (See Getchius, [0116]; FIG. 14 is a diagram of further example operations capable of being performed by link analysis component 760 (FIG. 7). In one example, link analysis component 760 may build a social graph 1400 of entities (e.g., beneficiaries and providers) based on dynamic feedback 520 and/or information 525. As shown in FIG. 14, social graph 1400 may include known fraudulent entities 1410 and unknown entities 1420. Unknown entities 1420 may or may not be in collusion with fraudulent entities 1410. In one example implementation, fraudulent entities 1410 may be represented on social graph 1400 in a different manner than unknown entities 1420 (e.g., using a different color, shape, text, etc.). For example, fraudulent entities 1410 may be represented as red circles and unknown entities 1420 may be represented as grey circles and further see Getchius, [0117]; As further shown in FIG. 14, links may be provided between fraudulent entities 1410 and unknown entities 1420. Link analysis component 760 may determine whether unknown entities 1420 are in collusion with fraudulent entities 1410 by extracting relationships (e.g., as indicated by the links) from social graph 1400. Link analysis component 760 may examine the links related to existing healthcare fraud (e.g., by fraudulent entities 1410), and may apply additional tests to determine whether collusion exists and further see Getchius, [0068]; With regard to data reduction, predictive modeling unit 620 may normalize and filter claims information 420 and/or other information 430 (e.g., to a manageable size), may analyze the normalized/filtered information, may prioritize the normalized/filtered information, and may present a set of suspect claims 410 for investigation. The predictive models applied by predictive modeling unit 620 may support 
 flagging the multiple merchants included in the particular merchant community as suspicious; (See Getchius, [0116]; In one example implementation, fraudulent entities 1410 may be represented on social graph 1400 in a different manner than unknown entities 1420 (e.g., using a different color, shape, text, etc.). For example, fraudulent entities 1410 may be represented as red circles and unknown entities 1420 may be represented as grey circles).
and displaying a graph that includes the flagged multiple merchants in a user interface. (See Getchius, [0116]; In one example implementation, fraudulent entities 1410 may be represented on social graph 1400 in a different manner than unknown entities 1420 (e.g., using a different color, shape, text, etc.). For example, fraudulent entities 1410 may be represented as red circles and unknown entities 1420 may be represented as grey circles and further see Getchius, [0042]; Output device 370 may include a mechanism that outputs information to the operator, such as a light emitting diode (LED), a display, or another type of output device. Communication interface 380 may include any transceiver-like mechanism that enables device 300 to communicate with other devices or networks (e.g., network 290). In one implementation, communication interface 380 may include a wireless interface and/or a wired interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the merchant clustering features as taught by Getchius in order better understand relationships and links between entities to better identify fraudulent activity. (See Getchius, [0060]; healthcare fraud analysis system 510 may create a 
While Harris/Getchius teaches the use of merchant community graphs, neither appear to further teach the use of bi-clustering algorithms. However, Harris/Getchius in view of the an analogous art of Modarresi (i.e. cluster analysis) does teach bi-clustering. (See Modarresi, [0008]; For example, in one or more embodiments, after identifying one or more user segment bi-clusters in the data space, the systems, computer-readable media, and methods merge the identified user segment bi-clusters to create a new group of user segments. Additionally, after merging user segment bi-clusters, the systems, computer-readable media, and methods filter smaller user segments out of the new group of user segments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the bi-clustering features as taught by Modarresi in order to better identify overlapping features that could further improve the clustering of entities. (See Modarresi, [0066]; If the degree of overlapping features between the two user segment bi-clusters is less than the threshold degree of overlapping features (e.g., “No”), the automatic segment generator 106 identifies new user segment bi-clusters (404) for another merge cycle. If the degree of overlapping features between the two user segment bi-
Further regarding Claim 11, Harris also teaches: A system for constructing and using a merchant community graph, the system comprising: a first computing device connected to a second computing device through a network connection, the first computing device configured to: (See Harris, [0004]; One embodiment is directed to a method comprising receiving, by one or more computers, interaction data for a plurality of known interactions between resource providers and users, and creating a topological graph based on the plurality of known interactions. The method may further comprise determining, by the one or more computers, a plurality of communities to form a predictive model, and receiving a request for a prediction).
Regarding Claims 2 and 12 Harris/Getchius/Modarresi further teaches, wherein determining the one or more merchants in a particular transaction comprises: mapping one or more merchant identifiers to each merchant included in the plurality of merchants; (See Harris, [0048]; In embodiments, when a user interacts with a resource provider, interaction data comprising a plurality of information elements may be generated and/or received by a resource provider computer (e.g. by resource provider computer N—114 of FIG. 1) and may be processed and recorded by the one or more processing computers. Examples of information elements in interaction data may include: a transaction ID, an account ID for an account of an interacting user (e.g. account number, token, user name, etc.), an identifier for an interacting resource provider (e.g. merchant name, terminal number, etc.), a transaction amount, an interaction location, a transaction/interaction type (e.g., a mode of transaction such as magnetic stripe, e-commerce, contactless, contact, etc.), a resource provider type (e.g. a merchant category code or 
determining the one or more merchant identifiers included in the transaction data for the particular transaction; and (See Harris, [0048]; In embodiments, when a user interacts with a resource provider, interaction data comprising a plurality of information elements may be generated and/or received by a resource provider computer (e.g. by resource provider computer N—114 of FIG. 1) and may be processed and recorded by the one or more processing computers. Examples of information elements in interaction data may include: a transaction ID, an account ID for an account of an interacting user (e.g. account number, token, user name, etc.), an identifier for an interacting resource provider (e.g. merchant name, terminal number, etc.), a transaction amount, an interaction location, a transaction/interaction type (e.g., a mode of transaction such as magnetic stripe, e-commerce, contactless, contact, etc.), a resource provider type (e.g. a merchant category code or “MCC”), etc).
 matching the one or more merchant identifiers for each merchant included in the transaction data for the particular transaction to associate the one or more merchants with the particular transaction. (See Harris, [0048]; In embodiments, when a user interacts with a resource provider, interaction data comprising a plurality of information elements may be generated and/or received by a resource provider computer (e.g. by resource provider computer N—114 of FIG. 1) and may be processed and recorded by the one or more processing computers. Examples of information elements in interaction data may include: a transaction ID, an account ID for an account of an interacting user (e.g. account number, token, user name, etc.), an identifier for an interacting resource provider (e.g. merchant name, terminal number, etc.), a transaction amount, an interaction location, a transaction/interaction type (e.g., a mode of 
Regarding Claims 3 and 13 Harris/Getchius/Modarresi teaches further comprising: receiving over the network connection new financial transaction data associated with the one or more merchants in a particular merchant community; and (See Harris, [0030]; A “data set” may refer to a collection of related sets of information composed of separate elements that can be manipulated as a unit by a computer. A data set may comprise known data, which may be seen as past data or “historical data.” Data that is yet to be collected, may be referred to as future data or “unknown data.” When future data is received at a later point it time and recorded, it can be referred to as “new known data” or “recently known” data, and can be combined with initial known data to form a larger history). The Examiner notes that Harris teaches receiving the financial transaction data in Claim 1 and further teaches receiving new data at this step.
 updating the merchant community data for the particular merchant community based on the new financial transaction data. (See Harris, [0073-74]; According to embodiments, a new community may be built from a seed node by extending the community K to include nearby nodes (neighbors) that are connected to one or more nodes included in the community. In one embodiment, the new community K may be extended by adding nodes recursively from its neighbors according to priority. In one embodiment, the priority of a neighbor v of K may be determined by the value IN.sub.vK, the interaction probability between v and the nodes of the new community K. In an embodiments, the node with the highest interaction probability against K may be selected as the neighboring node with the highest priority… [0074] In embodiments, i.e. updating the merchant community).
Regarding Claims 4 and 14 Harris/Getchius/Modarresi further teaches, further comprising: querying the merchant community graph; and (See Harris, [0043]; In embodiments, the learning algorithm can be a graph learning algorithm for determining a plurality of communities from a topological graph of nodes and edges. Analytics engine 230C may additionally comprise prediction response module 233C for generating a prediction in response to a request made by a user).
While Harris/Getchius/Modarresi teaches querying a merchant community graph, Harris does not teach detecting fraud. However, Getchius does teach: using the connections between each merchant in the merchant community graph to detect fraud. (See Getchius, [0116-0117; FIG. 14 is a diagram of further example operations capable of being performed by link analysis component 760 (FIG. 7). In one example, link analysis component 760 may build a social graph 1400 of entities (e.g., beneficiaries and providers) based on dynamic feedback 520 and/or information 525. As shown in FIG. 14, social graph 1400 may include known fraudulent entities 1410 and unknown entities 1420. Unknown entities 1420 may or may not be in collusion with e.g., using a different color, shape, text, etc.). For example, fraudulent entities 1410 may be represented as red circles and unknown entities 1420 may be represented as grey circles.).
Regarding Claims 5 and 15 Harris/Getchius/Modarresi further teaches wherein the merchant community data further comprises merchant attributes and connection attributes. (See Harris, [0026]; For example, a topological graph may represent a transaction network in which a node representing a transaction may be connected by edges to one or more nodes that are related to the transaction, such as nodes representing information of a device, a user, a transaction type, etc. An edge may be associated with a numerical value, referred to as a “weight”, that may be assigned to the pairwise connection between the two nodes. The edge weight may be identified as a strength of connectivity between two nodes and/or may be related to a cost or distance, as it often represents a quantity that is required to move from one node to the next and further see Harris, [Fig. 4]; the Examiner notes the community graph comprises merchant category codes (MCC) associated with each merchant).
Regarding Claims 6 and 16 Harris/Getchius/Modarresi further teaches, further comprising: enriching the merchant community graph with at least one of the merchant attributes and the connection attributes. (See Harris, [0062]; In another embodiment, nodes that frequently interact and/or have a strong level of correlation to one another may be connected by highly weighted/strong edges. For example, a node for a resource provider that serves coffee and is busiest during morning hours may be a connected to a node for 10:00:00 by a strong edge of weight 20, but may be connected to a node for 18:00:00 by a weak edge of weight 1. As another example, a node for a resource provider that sells expensive consumer electronics may be see Harris, [Fig. 4]; the Examiner notes the community graph comprises merchant category codes (MCC) associated with each resource provider (i.e. merchant)).
Regarding Claims 7 and 17 Harris/Getchius/Modarresi further teaches wherein determining the connection between the one or more merchants in the particular transaction further comprises: determining a direction for the connection based on a role of the one or more merchants in the particular transaction; and (See Harris, [0018]; A “resource provider” may be an entity that can provide a resource such as goods, services, information, and/or access. Examples of resource providers include merchants, access devices, secure data access points, etc. A “merchant” may typically be an entity that engages in transactions and can sell goods or services, or provide access to goods or services). The Examiner notes that the multiple resource providers (i.e. merchants) on the graph are denoted as RP(1-n). The direction of the flow would go the role of resource providers outwards.
 determining a connection strength for the connection based on at least one of a number of transactions, a transaction date, or a transaction amount for the particular transaction. (See Harris, [0062]; In another embodiment, nodes that frequently interact and/or have a strong level of correlation to one another may be connected by highly weighted/strong edges. For example, a node for a resource provider that serves coffee and is busiest during morning hours may be a connected to a node for 10:00:00 by a strong edge of weight 20, but may be connected to a node for 18:00:00 by a weak edge of weight 1. As another example, a node for a resource provider that sells expensive consumer electronics may be connected to a node for a transaction amount of $100 by a strong edge with high weight, and may be connected to a node for a transaction 
Regarding Claims 9 and 19 Harris/Getchius/Modarresi teaches further comprising: querying the merchant community graph; and See Harris, [0043]; In embodiments, the learning algorithm can be a graph learning algorithm for determining a plurality of communities from a topological graph of nodes and edges. Analytics engine 230C may additionally comprise prediction response module 233C for generating a prediction in response to a request made by a user).
using the merchant community data included in the merchant community graph to determine similar merchant communities and [rank each merchant community] included in the similar communities according to one or more characteristics of each merchant community. (See Harris, [0055-56]; At step S305, the request may be applied to the predictive model to identify a community corresponding to data in the request. In embodiments, the predictive model may comprise a plurality of communities comprising a plurality of nodes representing specific elements of information. A community comprising nodes for at least some of the data in the request can then be identified, so as to classify the request and generate the resulting prediction…. At step S306, a sufficient node in the identified community may be determined. For example, a node for resource provider that is highly connected within the identified community (e.g. within ‘community A’) may be determined and further see Harris, [0080]; For example, Community A 410 may comprise nodes for the payment account numbers of the younger consumers and nodes for merchants such as bars, clothing stores, and restaurants that are popular with younger consumers and where the payment account numbers have been frequently used. Community A 410 may also include nodes for merchant category codes that see Harris, [Fig. 4]).
While Harris explicitly teaches the merchant groups being grouped by characteristics and the merchant community graph, Harris does not appear to further teach ranking the communities. However, Harris does not appear to teach the ranking component. However, Harris/Getchius in view of Modarresi does teach the ranking aspects. (See Modarresi, [0083]; a listing of features represented in a user segment bi-cluster, a number of users represented in the user segment bi-cluster, user identification information (e.g., user names, account identifiers) associated with users represented in the user segment bi-cluster, and a ranking of the user segment bi-cluster (e.g., in terms of size) relative to other remaining user segment bi-clusters. In at least one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated ranking features as taught by Modarresi in order create reports to better analyze the data created. (See Modarresi, [0083]; the user segment report generator 510 analyzes at least one user segment bi-cluster remaining after the processes described above to generate a report detailing one or more features represented in the user segment bi-cluster, and one or more users represented in the user segment bi-cluster. For example, a generated user segment report can include, but is not limited to, a listing of features represented in a user segment bi-cluster, a number of users represented in the user segment bi-cluster, user identification information (e.g., user names, account identifiers) associated with users represented in the user segment bi-cluster, and a ranking of the user segment bi-cluster (e.g., in terms of size) relative to other remaining user segment bi-clusters. In at least one embodiment, the user segment report generator 510 generates a report for each user segment bi-cluster remaining after the processes described above. Alternatively, the user segment report generator 510 can generate a report for a top number of user segment bi-clusters (e.g., based on user segment bi-cluster size), for a top percentage of user segment bi-clusters, or for the most relevant user segment bi-clusters).
Regarding Claims 10 and 20 Harris/Getchius/Modarresi further teaches further comprising: querying the merchant community graph; and See Harris, [0043]; In embodiments, the learning algorithm can be a graph learning algorithm for determining a plurality of communities from a topological graph of nodes and edges. Analytics engine 230C may 
using the merchant community data included in the merchant community graph to generate a dynamic attribute for the one or more merchants. (See Harris, [0074]; In embodiments, whether a high priority neighboring node v is added to the new community is determined by an Extend-judgment test that tests if v is a (K, T.sub.in, d)-vertex. The predefined criteria for a (K, T.sub.in, d)-vertex evaluated in the Extend-judgement test is described below. In an embodiment, a candidate node v may be added to the new community if the candidate node v is a (K, T.sub.in, d)-vertex. Once the new node v is added to the community, the community may be updated, i.e., the neighbors of the new community may be re-constructed from the graph, G, and the priorities of the neighbors of the new community may be re-calculated). The Examiner notes the priority values are dynamic as they are updated at the inclusion of new nodes.
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 20190362263 A1) in view of Getchius et al. (US 20140149129 A1), Modarresi et al. (US 20190286739 A1), and Dubinski et al. (US 20120222339 A1).
Regarding Claims 8 and 18 Harris/Getchius/Modarresi further teaches further comprising: querying the merchant community graph; and (See Harris, [0043]; In embodiments, the learning algorithm can be a graph learning algorithm for determining a plurality of communities from a topological graph of nodes and edges. Analytics engine 230C may additionally comprise prediction response module 233C for generating a prediction in response to a request made by a user).
 using the merchant community data included in the merchant community graph to identity merchants to target for advertising. (See Dubinski, [0061]; FIG. 11 is an enlarged view of the first quadrant of the rectangular map otherwise depicted in FIG. 10, which quadrant depicts (1) twenty circles as symbolic of beverage provider establishments, and (2) six triangles as symbolic of collaborative advertisers and  further see Dubinski, [0065]; In other words, within each region 13, 14, 15, and 16 there are a number of regionally-located businesses, some of which provide beverages as a significant part of their business (e.g. pubs, taverns, public houses, restaurants, etc.) and some of which may wish to collaboratively advertise (e.g. plumbing service providers 100, insurance providers 101, heating/air conditioning service providers 102, tanning bed providers 103, automotive service providers 104, medical doctors 105, etc.). Region 13, for example, comprises twenty (20) beverage providers 17, and six (6) collaborative advertisers 18; and region 14, by contrast comprises twenty-one (21) beverage providers 17 and twelve (12) collaborative advertisers. A group of beverage providers 17 and a group of advertisers 18 are selected from within the identified region and further see Dubinski, [0094]; Stated another way, it is contemplated that the collaborative advertising method may essentially comprise the initial step of selecting a group of businesses from within a target advertising region. Those businesses wishing to collaboratively advertise would submit business identifying information for displaying the information to would-be customers via a collaborative advertising vessel (e.g. drinking vessel 19), and such information may be exemplified by the beverage provider identifier(s) 20 and the select advertisements 11). The Examiner notes the system of Dubinski 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the targeted advertising features as taught by Dubinski as a method to generate revenue from the data. (See Dubinski, [0020]; These beverage providers typically have their own beverage provider identifier, trademark, or logo, which provider identifier may be featured upon the glassware free of charge, the same being possible by the advertising revenue generated from a series of advertisements aligned aside or flanking the featured provider identifier circumferentially spaced from the provider identifier).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624